Citation Nr: 1708263	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel





INTRODUCTION

The Veteran had active service from April 1966 to May 1972 and additional duty with the Air National Guard, including the Michigan Air National Guard from May 1972 to February 1974 and the California Air National Guard from February 1978 to October 1980.  He is also shown to have served with the Air National Guard in South Carolina from July 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A request for a hearing before a member of the Board at the RO (Travel Board) was withdrawn by the Veteran in April 2006. 

In a March 2016 Board decision, the Veteran's claim for entitlement to service connection for hypertension was reopened and remanded for further development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents during that service.

2.  There is no probative evidence that the Veteran's hypertension was manifest in service or to a compensable degree within one year of service, or is otherwise attributable to service, including as due to exposure to herbicide agents.

3.  There is no probative evidence that the Veteran's hypertension is proximately due to or aggravated by his service-connected PTSD with MDD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2003 that fully addressed all notice elements. The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence. The Veteran's claim was subsequently readjudicated most recently in a June 2016 Supplemental Statement of the Case (SSOC). In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim. See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

The duty to assist has also been satisfied. The RO obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA examinations. Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The Board is further satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). In the February 2016 remand, the Board requested that a new VA opinion be obtained regarding the etiology of the Veteran's hypertension.  An opinion was obtained in May 2016. Accordingly, there has been substantial compliance with the prior Board remand and the Veteran's claim may be adjudicated herein.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Hypertension, to Include as Due to Exposure to Herbicides and/or as Secondary to PTSD and MDD

The Veteran seeks entitlement to service connection for hypertension.  He asserts his hypertension had an onset during service, or in the alternative, that it is due to exposure to herbicides and/or as secondary to his service-connected PTSD and MDD.

Applicable Laws

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Specifically, with respect to Reserve members, diseases or injuries incurred or aggravated while performing active duty for training (ACDUTRA) are eligible for service connection. 38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.  However, if performing inactive duty for training (INACDUTRA), only injuries sustained during that time are eligible for service connection. Id.  

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303 (b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303 (b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hypertension is a chronic disease, 38 C.F.R. § 3.303 (b) is potentially applicable in this case. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, is presumed to have been incurred in service if it manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, a Veteran is presumed exposed to herbicides if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

If a Veteran was exposed to herbicide agents during active service, service connection is presumed for various disorders, excluding hypertension.  38 C.F.R. § 3.309(e).  A recent report from The National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  In addition, in regard to an Army Chemical Corps Vietnam-Era Veterans Health Study (2012-2013) commissioned by VA, among U.S. Army Chemical Corps Veterans, VA researchers found an "association between both hypertension risk and exposure to herbicides, and hypertension risk and military service in Vietnam."  No presumptive association, however, has been made.

Service connection may also be granted on a secondary basis for disability that is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Facts

The Veteran's DD Form 214s show he served in the Republic of Vietnam and that his primary military occupational specialty in the U.S. Air Force was aircraft maintenance specialist/technician. 

The Veteran's service treatment records were reviewed.   The Veteran's April 1966 enlistment physical indicated a blood pressure of 130/64.  Hypertension was not diagnosed and the Veteran was not noted to have a history of hypertension.  A May 1966 treatment note recorded a blood pressure of 120/80.  The Veteran underwent an electrocardiogram in December 1967, for residuals of possible rheumatic fever that he contracted prior to service.  His blood pressure at the time was 122/80.  The Veteran's May 1972 separation examination noted a blood pressure of 140/82; hypertension was not diagnosed and there were no notations of a history of hypertension during service.  A February 1978 enlistment physical for flying class III indicated a blood pressure of 120/84.  A June 1982 Reserve enlistment examination noted a blood pressure of 130/84 and on the Veteran's Report of Medical History, the Veteran indicated that he did not currently have, or have a history of high blood pressure.

Post service, a private treatment note indicates the Veteran sought treatment for hypertension in February 1989.  He reported, "he has been diagnosed as hypertensive since his discharge from the military."

An April 1989 treatment note requested evaluation for the Veteran's hypertension.  His blood pressure was recorded as 161/96.  He was noted to have hypertension for 17 years; that he usually took medicine regularly, but did not take any that morning.  
A VA Problem List states that the Veteran has hypertension, recorded on December 1989, with an onset of 1972.  No further information was provided.  In the December 1989 VA treatment note, the Veteran's blood pressure was 120/94, it was noted that the Veteran's hypertension began in 1972, however, no further history was provided.

During a November 1999 VA examination, the examiner noted that the Veteran had a current diagnosis of hypertension.  The examiner stated that the Veteran had a slightly elevated blood pressure at his separation examination, but he did not receive treatment for hypertension until 1983.  No medical opinion was given regarding the onset or etiology of the Veteran's hypertension. 

Similarly, during a VA examination in November 2002, the examiner noted a June 1982 Reserves examination where the Veteran's blood pressure was 130/84, but stated that there was no documentation of treatment prior to 1983.  No medical opinion regarding the onset or etiology of the Veteran's hypertension was given.

A VA medical opinion was obtained in May 2016.  The examiner opined that the Veteran's hypertension was less likely than not causally or etiologically due to exposure to herbicides during service.  The examiner explained that herbicide exposure or Agent Orange exposure is not a recognized risk factor for the development of hypertension.  While the NAS determination that there is "limited or suggestive evidence" of an association between hypertension and herbicide exposure is noted, this categorization specifically states, "Epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The examiner stated that the timing of this Veteran's diagnosed hypertension, based on available evidence, is consistent with an age between 37 and 43.  According to CDC statistics, an age of 40-59 years is associated with a 32% likelihood of developing hypertension (compared to a 7% likelihood from ages 18-39).  With this confounding factor of age taken into consideration, then, any potential impact of Agent Orange exposure on the development of hypertension in this Veteran is outweighed by the well-known and established risk factor of advancing age alone.  

The May 2016 examiner then opined that it is less likely than not that the Veteran's hypertension had an onset during service or within one year of discharge from service, or is otherwise causally or etiologically due to service, including the documented elevated blood pressure readings during service.  The examiner stated that available evidence does not support a diagnosis prior to 1983.  While there are notations of this diagnosis dating back to 1972 based on history provided by the Veteran, a re-enlistment exam dated June 1982 (with readings of 130/84, 134/86, and 134/82) and subsequent Reserve treatment notes in 1982-1983 are negative for any diagnosis, evaluation, or treatment for hypertension.  The examiner explained that isolated, nonreproducible elevations in blood pressures that are of record in the service treatment records (140/82 in May 1972 and 122/90 in November 1982) are marginal and are associated with normal interim blood pressure readings despite lack of treatment for hypertension at the time.   The examiner stated that according to UpToDate and medical practice guidelines, a diagnosis of hypertension is "based upon the average of two or more properly measured (table 2) readings at each of two or more office visits after an initial screening" of 140/90 or greater.  Based on this information, then, a diagnosis of hypertension prior to 1983 is not substantiated; and, because physiologic elevations in blood pressures are not predictors for the future development of hypertension, the in service blood pressure elevations are not considered etiologically related to the subsequent development of hypertension.  Continuing, the examiner stated it is of further note that the Veteran reported on prior C&P examinations that he was started on antihypertensive medication in 1983; however, the earliest dates associated with a confirmed and treated diagnosis of hypertension date back to 1989 (at which time historical reference is made to a diagnosis of this condition dating back to 1972).  Specifically, a medical consultation note dated April 1989 for "Please evaluate for hypertension" documents a blood pressure of "161/96...Hypertension x 17 yrs... Usually takes medicine regularly but didn't take any this am. Has been on this combination of meds x 8 mo... lopressor (and)...clonidine".  The examiner stated that given the lack of medical records between 1983 and 1989 to confirm actual readings, it is impossible to state with certainty at what point in time between 1983 and 1989, this Veteran's hypertension was actually diagnosed without resorting to speculation.

Finally, the May 2016 VA examiner opined that it is less likely than not that the Veteran's hypertension is caused by or aggravated by his PTSD with major depressive disorder.  The examiner explained that transient elevations in blood pressures can be seen as a normal physiologic response to a number of triggers including stress/anxiety/mood changes, pain, and exercise to name a few. The fact, however, that these triggers have been shown to elevate blood pressures temporarily, does not support the premise for a long-term negative impact on blood pressure control.  In fact, it is well known and documented that exercise, while associated with transient blood pressure elevations, is not a risk factor for, or an aggravator of, hypertension; rather, several studies have shown the beneficial effects of regular exercise in terms of blood pressure control.  As such, a proven association between mood disorders in the development of hypertension is indicated in order to assign causality.  While a number of medical references acknowledge the association between elevations in blood pressures and mood disorders, a definitive association with hypertension specifically remains one of debate and is outweighed by well-known risk factors, such as age, race, obesity and family history.  The examiner concluded by stating as a permanent elevation and/or worsening of blood pressures due to PTSD/depression is not supported by current data, hypertension due to or aggravated by PTSD/depression is not substantiated.

Analysis

In this case, the Veteran's medical evidence confirms a current diagnosis of hypertension.  However, after a review of all the evidence, both lay and medical, the Board finds that the Veteran's current hypertension did not have an onset during service or within one year of service, is not causally or etiologically due to service, to include exposure to herbicides, and is not proximately due to or aggravated by his service-connected PTSD with MDD.

A review of the Veteran's active duty service treatment records show no symptoms, treatment, or diagnoses referable to chronic hypertension.  There was no diagnosis of hypertension at any time during active service.  Although the Veteran has asserted post service that his hypertension began during service in 1971, the Board notes that there is no probative evidence to support this contention.  In fact, this statement conflicts with the medical evidence of record, and statements made contemporaneous to service.  On his June 1982 Report of Medical History, the Veteran checked the box indicating that he did not currently have high blood pressure, and he also did not have a history of high blood pressure.  Reserve medical records during the 1980's do not document any diagnosis of hypertension.  Additionally, as explained by the May 2016 VA examiner, isolated, nonreproducible elevations in blood pressures that are of record in the Veteran's active service treatment records are marginal and are associated with normal interim blood pressure readings.

The Board affords great probative value to the service treatment and examination reports because they are probative as to both the Veteran's subjective reports and their resulting objective findings and were generated with a view towards ascertaining the Veteran's then-state of physical and mental fitness and are akin to statements of diagnosis or treatment.  See Fed. R. Evid. 803(4) and accompanying Notes (noting statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Thus, the Board finds that the most probative evidence of record weighs against the existence of hypertension during service.

In addition, symptoms of hypertension were not continuous since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, DC 7101.  The earliest date associated with a confirmed and treated diagnosis of hypertension dates back to 1989.  Although the April 1989 record notes a history of hypertension for 17 years, as stated by the May 2016 VA examiner, it is impossible to state with certainty at what point in time the Veteran's hypertension was actually diagnosed, without resorting to speculation.  Service connection cannot be established on the basis of the mere possibility that a condition may be related to service.  38 C.F.R. § 3.102.  Additionally, as noted, the medical evidence of record does not support a diagnosis of hypertension dating back to 1972.  See, e.g., February 1978 enlistment physical; June 1982 Report of Medical History.

Thus, the first persuasive credible evidence of chronic hypertension was not demonstrated until many years after the Veteran's service separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim). 

Accordingly, the Board finds the Veteran's service treatment records more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of hypertension since service, as it is not shown in service or any event in service that could have caused it.  Service connection for hypertension based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) is therefore not warranted. 

In addition, for the reasons expressed above, the Veteran's hypertension did not manifest to a compensable degree during the first post-service year and the evidence does not otherwise persuasively show manifestations of hypertension to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide agents exposure during service.  As noted, the Veteran is presumed to have been exposed to herbicide agents during service based on his service in Vietnam.  However, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide agents exposure.  Accordingly, the Board finds that entitlement to service connection based on herbicide agents exposure must be denied on a presumptive basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Unfortunately, however, the weight of the evidence does not support a finding that this Veteran's hypertension was caused by his exposure to herbicide agents during service.  There is no dispute that there is evidence of a limited association between the development of hypertension and herbicide agents exposure as shown by the NAS's findings and the study conducted on the U.S. Army Chemical Corps Veterans.  As stated above, however, the probability of such an association has not been deemed high enough by VA's Secretary to warrant a presumption of service connection.  Thus, service connection must be substantiated by proof of direct causation.  Here, the medical opinion evidence found that other risk factors outweighed the presence of the herbicide agents exposure risk factor.  The May 2016 VA examiner's opinion is found to carry great weight as the examiner considered the NAS findings and based his opinion upon the Veteran's individual history and circumstances, including his other risk factors for hypertension.  As noted, the May 2016 VA examiner explained that the timing of this Veteran's diagnosed hypertension, based on available evidence, is consistent with an age between 37 and 43; with this confounding factor of age taken into consideration, then, any potential impact of Agent Orange exposure on the development of hypertension in this Veteran is outweighed by the well-known and established risk factor of advancing age alone.  

The May 2016 VA medical opinion is based on an accurate history, and medical expertise and training, and it is supported by a sound rationale, and is therefore of significant probative value.  Importantly, the Veteran has not provided a contrary medical opinion.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  As such, direct and presumptive service connection for hypertension may not be established, including as due to herbicide agents exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, there is also no persuasive evidence that the Veteran's hypertension is proximately due to or aggravated by his PTSD with MDD.  The May 2016 VA examiner opined that the Veteran's hypertension was less likely than not secondary to his service-connected psychiatric disorders, explaining that while a number of medical references acknowledge the association between elevations in blood pressures and mood disorders, a definitive association with hypertension specifically remains one of debate and is outweighed by well-known risk factors, such as age, race, family history, and obesity.  The examiner concluded by stating a permanent elevation and/or worsening of blood pressures due to PTSD/depression is not supported by the current data.

As such, the only evidence of record supporting the Veteran's contentions that his hypertension had an onset during service or is etiologically related to his active service or to his service-connected psychiatric disabilities is his lay evidence.  The Veteran is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  The development of hypertension, the effects of herbicides on internal processes, and the interrelationship of PTSD, MDD, and hypertension are complicated medical determinations requiring specialized knowledge, and are not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, even if the Veteran were competent to provide such opinions, the Board finds the May 2016 VA examiner's opinion more probative as it was based on medical knowledge with supporting explanations, and therefore, assigns the medical opinion greater weight.

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the Veteran's hypertension was not incurred in service, is not otherwise related to service, to include presumed exposure to herbicides, and is not proximately due to or aggravated by service-connected PTSD with MDD.  As such, service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to PTSD with MDD, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


